Case 20-33538-KRH        Doc 19     Filed 10/29/20 Entered 10/29/20 11:04:12            Desc Main
                                   Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION



In re: Karen Debuiser Maskew                                         Case No:       20-33538


       CERTIFICATION OF FAILURE TO COMMENCE PAYMENTS
                  UNDER THE CHAPTER 13 PLAN


       The above debtor(s) have failed to commence payments under the Chapter 13 plan as
required by 11 U.S.C. 1326(a)(1) within thirty(30) days after the petition was filed. Pursuant to
Local Rule 3070-1(C), the Standing Chapter 13 Trustee in this case is certifying that failure to the
Clerk of Court.



                                                     /s/Carl M. Bates
                                                     Carl M. Bates
                                                     Chapter 13 Trustee


Date: October 29, 2020



                                            Certificate

       I hereby certify that on October 29, 2020, I have mailed or hand-delivered a true copy of the
above Certification to the Debtor(s), Karen Debuiser Maskew, 7751 Waterford Drive, Spotsylvania,
VA 22551 and electronically sent to attorney for the Debtor(s), SRESEARCH39@aol.com.



                                                     /s/Carl M. Bates
                                                     Carl M. Bates
                                                     Chapter 13 Trustee
